            Case 1:19-cv-02198-ELH Document 1 Filed 07/26/19 Page 1 of 13



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

THE SAILTIME GROUP, LLC                           *
105 Eastern Avenue,
Suite 102                                         *
Annapolis, Maryland 21403
                                                  *
                Plaintiff
                                                  *
v.
                                                  *
PASSAGE NAUTICAL ENTERPRISES,
INC.                                              *
1220 Brickyard Cove Road
Richmond, California 94801                        *

                Defendant

       Serve On:
       Deborah Reynolds
       1220 Brickyard Cove Road                   *
       Richmond, California 94801
                        *

**     **       **      **     *
                               *      *
                                      *       *
                                              *       *
                                                      *       *
                                                              *      *
                                                                     *         *
                                                                               *   *
                                                                                   *      *
                                                                                          *

                                          COMPLAINT

       Plaintiff, The SailTime Group, LLC ("SailTime"),
                                          (“SailTime”), hereby brings this Complaint against

Defendant Passage Nautical Enterprises, Inc. ("Passage
                                             (“Passage Nautical"),
                                                       Nautical”), for trademark infringement,

breach of contract, and other related claims, and in support thereof states:

                                          THE PARTIES

       1.       SailTime is a Maryland limited liability corporation with its principal place of

business at 105 Eastern Avenue, Suite 102, Annapolis, Maryland 21403. SailTime, among other

things, provides brokerage and management services of fractional interests in sailboats and

powerboats through franchisees around the United States, as well as certain foreign countries.
            Case 1:19-cv-02198-ELH Document 1 Filed 07/26/19 Page 2 of 13



       2.       Passage Nautical is a California corporation with a principal place of business at

1220 Brickyard Cove Road, Richmond, California 94801. Upon information and belief, Passage

Nautical has provided brokerage and management services of fractional interests in sailboats and

powerboats in the San Francisco, California area, and continues to be in the business of boat club

management and the sale of powerboats and sailboats.

                                JURISDICTION AND VENUE

       3.       This action arises under the United States Trademark Act, 15 U.S.C. §1051 et.

     (“The Lanham Act").
seq. ("The        Act”). This Court has subject matter jurisdiction over this controversy

pursuant to 28 U.S.C. §§1331 and 1338.

       4.       This Court also has subject matter jurisdiction over this controversy pursuant to

28 U.S.C. §1332 as it involves a dispute between citizens of different states and the amount in

controversy is over $75,000.00, exclusive of interest and costs.

       5.       This Court has personal jurisdiction over Defendant as Passage Nautical is

accused of breaching an agreement which included a provision providing for jurisdiction in this

Court in the event of any dispute arising from or relating to that agreement. Passage Nautical

also market and promotes its goods and services across the country, including in this District,

using trademarks that infringe trademarks owned and used by SailTime.

       6.       Venue is proper in this Court pursuant to 28 U.S.C. §§1391(b) and (c).

                                  FACTUAL ALLEGATIONS

       7.       While sailing and power boating are extremely popular throughout the United

States and the world, sailboat and powerboat ownership can be quite expensive and time

consuming. As a result, sailboat and powerboat timeshares and ownership clubs have become




                                                2
            Case 1:19-cv-02198-ELH Document 1 Filed 07/26/19 Page 3 of 13



popular means for individuals to reduce the cost of boat ownership by spreading those costs

among multiple individuals.

       8.       The details and logistics of these boat timeshares and clubs, however, have proven

difficult to manage.    When are members permitted to use any particular vessel?          Who is

responsible for cleaning, maintenance, and repair? How will the costs of maintenance and

repairs be shared? These are just some of the details and logistical issues confronting timeshare

owners and boat club members that have hindered their adoption and growth.

       9.       Recognizing these concerns, during the early 2000's,
                                                             2000’s, SailTime developed

proprietary fractional boat membership procedures to address issues that had previously

confronted timeshare and boat clubs, and since then has continuously operated or licensed others

to operate fractional boating businesses under the SailTime name. These proprietary procedures

have been modified and refined over the years, making it the most popular fractional boat

membership program in the world with franchisees not only across the United States, but also in

several foreign countries, including Australia, Spain, and Italy.

       10.      SailTime’s
                SailTime's fractional boat membership is not like other boat clubs and timeshare

plans as members become a member of a specific vessel with only six to eight other members.

Each member is guaranteed a specific amount of usage every month depending on the member's
                                                                                  member’s

particular membership level. Membership fees include not only the cost of the vessel, but also

insurance, marina fees, cleaning, maintenance, repairs, and fuel. SailTime members enjoy many

of the advantages of ownership including being able to schedule quick sunset sails or multi-day

cruises without any of the hassles of cleaning, maintaining, repairing, and storing their crafts.

Scheduling time to use a vessel is easy on a mobile phone or computer using SailTime’s
                                                                            SailTime's

proprietary cloud-based membership application.



                                                 3
          Case 1:19-cv-02198-ELH Document 1 Filed 07/26/19 Page 4 of 13



       11.     SailTime’s
               SailTime's proprietary procedures provide franchisees with favored access to

vendors, highly competitive pricing, and state of the art proprietary software making SailTime

the leader in the fractional boating industry.

       12.     SailTime is the owner of the following trademarks registered with the United

States Patent and Trademark Office (the "SailTime
                                        “SailTime Marks"):
                                                  Marks”):

          Mark               Registration Registration      Date of              Goods
                                 No.         Date         First Use in
                                                          Commerce
SAILTIME                     4,117,476       March 27,   January 1,      Class 35: Business
                                             2012        2003            management and
                                                                         operation assistance to
                                                                         yacht and boat owners
                                                                         and operators and to
                                                                         boat charter services
                                                                         and boat captain
                                                                         services.

                                                                         Class 36: Formation,
                                                                         brokerage and
                                                                         management of time
                                                                         share and fractional
                                                                         interests in sailboats
                                                                         and powerboats.

                                                                         Class 39: Charter boat
                                                                         services; rental of
                                                                         boats available to
                                                                         members of a boating
                                                                         club and the general
                                                                         public.

                                                                         Class 43: Rental of
                                                                         boating related sports
                                                                         equipment available to
                                                                         members of a boating
                                                                         club and the general
                                                                         public; training in the
                                                                         use and operating of
                                                                         sailboats.




                                                 4
           Case 1:19-cv-02198-ELH Document 1 Filed 07/26/19 Page 5 of 13



                                         3,722,114   December 8,   May 1, 2009   Class 36: Formation,
---    SailTime                                      2009                        brokerage and
                                                                                 management of
                                                                                 timeshare interests in
                                                                                 sailboats and
                                                                                 powerboats.

                                         3,846,144   September 7, November 1,    Class 36: Formation,
----- SailTime
       your boot is ready when you ore
                                                     2010         2009           brokerage and
                                                                                 management of
                                                                                 timeshare interests in
                                                                                 sailboats and
                                                                                 powerboats.


Copies of SailTime’s
          SailTime's U.S. Trademark Registrations Nos. 4,117,476; 3,846,144; and 3,722,114

     “SailTime Registrations")
(the "SailTime Registrations”) are collectively attached as Exhibit A.

       13.          Issuance of the SailTime Registrations are prima
                                                               prima facie
                                                                      facie evidence of the validity of

the SailTime Marks, of the registration of these marks, of SailTime’s
                                                           SailTime's ownership of these marks,

       SailTime’s exclusive right to use the SailTime Marks in commerce and in connection with
and of SailTime's

the goods specified in the SailTime Registrations.

       14.           Each of the SailTime Registrations have achieved incontestable status.

       15.          SailTime first began offering fractional memberships in powerboats in 2006 under

the trademark SAILTIME POWER. Beginning in late 2016, SailTime began plans to broaden

and focus on its already successful fractional powerboat membership offering. As part of this

plan, SailTime intended to market powerboat fractional boating memberships under a separate

trademark. POWERTIME was among the marks considered, and was eventually chosen. This

mark would capitalize on the goodwill and fame embodied by the SailTime Marks, as well as the

SAILTIME POWER mark, by causing members and potential members to recognize that

sailboat fractional interests marketed under the SailTime Marks and powerboat fractional




                                                         5
         Case 1:19-cv-02198-ELH Document 1 Filed 07/26/19 Page 6 of 13



interests marketed under the POWERTIME mark both come from SailTime and are managed by

SailTime’s
SailTime's outstanding staff and proprietary fractional boating procedures.

       16.     In anticipation of this new marketing strategy for SailTime’s
                                                                  SailTime's fractional powerboat

memberships, SailTime filed an application with the United States Patent and Trademark Office

for the POWERTIME mark (the "Powertime
                            “Powertime Application").
                                       Application”).               This application (Serial No.

88/062,836) identifies the following goods and services to be marketed under that mark:

       Class 35 - Business management and operation assistance to yacht and boat
       owners and operators and to boat charter services and boat captain services.

       Class 36: Formation, brokerage, and management of timeshare and fractional
       interests in powerboats.

       Class 39: Charter boat services; rental of boats available to members of a boating
       club and the general public.

       Class 41: Training in the use and operating of powerboats.

The Powertime application was published for opposition on January 1, 2019 while a notice of

allowance was issued on February 26, 2019.

       17.    On June 18, 2019, SailTime’s
                                SailTime's counsel of record for the Powertime Application

received a letter from a lawyer claiming to represent Passage Nautical. That letter claims that

since as early as September 2015, Passage Nautical has been providing boat rental and sale

services under the POWERTIME trademark. This letter goes on to assert that SailTime’s
                                                                           SailTime's use of

the POWERTIME mark in connection with the services identified in its federal trademark

application may cause confusion, mistake, and/or deception as to the source of its services;

namely that the public, members of the trade, and others are likely to believe that SailTime’s
                                                                                    SailTime's

services are provided, sponsored, approved, or licensed by Passage Nautical or affiliated in some

way with Passage Nautical. The letter further demands that SailTime abandon the Powertime

Registration and cease all use of the POWERTIME mark.

                                                6
         Case 1:19-cv-02198-ELH Document 1 Filed 07/26/19 Page 7 of 13



       18.     Passage Nautical was not unfamiliar to SailTime.           In late 2016, Passage

Nautical’s President, Deborah Reynolds ("Ms.
Nautical's                             (“Ms. Reynolds"),
                                             Reynolds”), first met with representatives of

SailTime at a trade show. The parties then began discussions regarding Passage Nautical

becoming a SailTime franchisee in the San Francisco, California area where it was then currently

operating a sail and powerboat sales business.       SailTime’s
                                                     SailTime's representatives were under the

impression at that time that Passage Nautical did not operate any timeshare, boat club, or

fractional boating business, nor was Passage Nautical using the POWERTIME mark.

       19.     After their initial meeting, and prior to any serious negotiations taking place or

any disclosure by SailTime of any confidential or proprietary information related to its fractional

boating business or proprietary applications, SailTime’s
                                              SailTime's CEO, Todd Hess, asked Ms. Reynolds

to execute a Non-Disclosure Agreement, a copy of which is attached as Exhibit B (the "Non-
                                                                                     “Non-

           Agreement”). In short, this Non-Disclosure Agreement obligated Ms. Reynolds and
Disclosure Agreement").

Passage Nautical to maintain the confidentiality of all confidential information provided to them

by SailTime and not to use such information for any purpose other than analyzing the business of

SailTime and their interest in entering into a SailTime franchise agreement.

       20.     The Non-Disclosure Agreement provides, among other things, that:

       The laws of the United States and the State of Maryland govern this Agreement.
       [Passage Nautical] irrevocably submits to the non-exclusive jurisdiction of the
       Maryland courts (including if necessary Courts exercising federal jurisdiction)
       and courts of appeal of those courts. In addition, [Passage Nautical] agrees that, if
       SailTime prevails in any action arising from or related to this Agreement,
       [Passage Nautical] shall be obligated to pay SailTime all of its reasonable costs
                                                                                attorneys’
       incurred in connection with the action, including (but not limited to) attorneys'
       fees and court costs.

Accordingly, Passage Nautical submitted to the jurisdiction of this Court for any action arising

from or related to the Non-Disclosure Agreement. This case, at least in part, arises from and

relates to a breach of the Non-Disclosure Agreement.

                                                7
          Case 1:19-cv-02198-ELH Document 1 Filed 07/26/19 Page 8 of 13



       21.     Not long thereafter, on March 31, 2017, Ms. Reynolds, on behalf of Passage

                        “sincere interest in obtaining a SailTime franchise"
Nautical, expressed her "sincere                                  franchise” and asked SailTime

   “prepare a signature ready Franchise Agreement for”
to "prepare                                       for" the San Francisco area as she had

discussed with Mr. Hess and others from SailTime. A copy of the executed Letter of Intent

dated March 31, 2017, is attached as Exhibit C.

       22.     Thereafter, on April 5, 2017, Ms. Reynolds, on behalf of Passage Nautical,

                           “Receipt Of Disclosure Document For Franchises Offered By The
executed a document titled "Receipt

SailTime Group, LLC,”
                LLC," a copy of which is attached as Exhibit D. This document recognized

that SailTime forwarded its 196-page Franchise Disclosure Document ("FDD")
                                                                   (“FDD”) to Ms. Reynolds

and Passage Nautical.      The FDD provides details regarding SailTime’s
                                                              SailTime's franchise offering

including both SailTime and Passage Nautical's
                                    Nautical’s respective obligations if Passage Nautical enters

into a franchise agreement with SailTime. The FDD includes a copy of the Franchise Agreement

offered to Passage Nautical.

       23.     Both before and after SailTime’s
                                     SailTime's provision of the FDD to Passage Nautical, Mr.

Hess and other SailTime representatives provided Ms. Reynolds with detailed information about

SailTime’s
SailTime's fractional boating procedures.      This included disclosure of SailTime’s
                                                                           SailTime's financial

calculator which provides franchisees with detailed analysis of both the income and expense

options related to a franchisee's
                     franchisee’s offering of fractional interests in a variety of different size and

types of boats. SailTime also provided Ms. Reynolds with a confidential demonstration of its

proprietary cloud-based member application.

       24.     Eventually, for reasons that were never fully articulated to Mr. Hess or any other

representative of SailTime, Passage Nautical did not enter into a franchise agreement with

SailTime. Upon information and belief, armed with SailTime’s
                                                  SailTime's confidential and proprietary



                                                  8
          Case 1:19-cv-02198-ELH Document 1 Filed 07/26/19 Page 9 of 13



information about how to operate and manage a fractional boating business, Passage Nautical

believed that it could operate and manage a competing business without having to pay SailTime

any franchise fees as outlined in the FDD.

       25.     Upon information and belief, Passage Nautical has used the confidential

information it received from SailTime pursuant to the Non-Disclosure Agreement regarding

SailTime’s
SailTime's methods and business practices to operate a fractional boating business in the San

Francisco, California area. This business has competed with SailTime’s
                                                            SailTime's business; most notably,

the business of its franchisee also located in the San Francisco, California area.

       26.     Passage Nautical, without authorization from SailTime, uses the POWERTIME

trademark across the country to promote its business. Passage Nautical also has used the tagline

YOUR BOAT IS READY WHEN YOU ARE as part of its nationwide marketing of its business.

This is the same tagline that SailTime has used since at least 2009 and is included as part of

SailTime’s
SailTime's registered trademark (Registration No. 3,846,144).

       27.             Nautical’s use of the POWERTIME mark and the YOUR BOAT IS
               Passage Nautical's

READY WHEN YOU ARE tagline is likely to cause confusion, mistake, and/or deception as to

                      Nautical’s business and services; namely that the public, members of the
the origin of Passage Nautical's

trade, and others are likely to believe that Passage Nautical services are provided, sponsored,

approved, endorsed, or licensed by SailTime or affiliated with SailTime’s
                                                               SailTime's services, particularly

those offered by its San Francisco franchisee.

       28.                                          Nautical’s use of the POWERTIME mark
               Upon information and belief, Passage Nautical's

and the YOUR BOAT IS READY WHEN YOU ARE tagline is intended to improperly trade off

SailTime’s
SailTime's goodwill.




                                                 9
         Case 1:19-cv-02198-ELH Document 1 Filed 07/26/19 Page 10 of 13



       29.     As a result of Defendant's
                              Defendant’s breach of the Non-Disclosure Agreement, trademark

infringement, and unfair competition, Plaintiff has suffered, and continues to suffer, damages.

                                  FIRST CAUSE OF ACTION
                               (Infringement of Registered Mark)

       30.     SailTime repeats and realleges Paragraphs 1 through 29 as if fully set forth herein.

       31.     SailTime has used the SAILTIME mark since at least 2003 and the other

SailTime Marks since at least 2009. SailTime is the owner of incontestable registrations for the

SailTime Marks. Accordingly, SailTime has significant rights to the SAILTIME marks.

       32.     As a result of SailTime’s
                              SailTime's long time use of, significant investment in, and

registration of, the SailTime Marks, the SailTime Marks have become famous and are valuable

and critical assets of SailTime.

       33.             Nautical’s use of the POWERTIME mark and the YOUR BOAT IS
               Passage Nautical's

READY WHEN YOU ARE tagline is likely to cause confusion, mistake, and/or deception as to

the source of origin of Passage Nautical's
                                Nautical’s business and services; namely that the public,

members of the trade, and others are likely to believe that Passage Nautical goods and services

are provided, sponsored, approved, endorsed, or licensed by SailTime or affiliated with

SailTime’s
SailTime's services, particularly those offered by its San Francisco franchisee.

       34.             Nautical’s use of the POWERTIME mark and the YOUR BOAT IS
               Passage Nautical's

READY WHEN YOU ARE tagline constitutes infringement of registered trademarks in

violation of Section 32(1) of the Lanham Act, 15 U.S.C. §1114(1).

                             SECOND CAUSE OF ACTION
                         (LANHAM ACT UNFAIR COMPETITION)

       35.     SailTime repeats and realleges Paragraphs 1 through 34 as if fully set forth herein.




                                                10
         Case 1:19-cv-02198-ELH Document 1 Filed 07/26/19 Page 11 of 13



       36.     SailTime has used the mark SAILTIME since at least 2003 and the other

SailTime Marks, including the YOUR BOAT IS READY WHEN YOU ARE tagline, since

2009. Accordingly, SailTime has significant rights to the SAILTIME mark and the YOUR

BOAT IS READY WHEN YOU ARE tagline.

       37.     As a result of SailTime’s
                              SailTime's long time use of, and significant investment in, the

SailTime Marks and the YOUR BOAT IS READY WHEN YOU ARE tagline, such marks and

tagline have become famous are valuable and critical assets of SailTime.

       38.             Nautical’s use of the POWERTIME mark and the YOUR BOAT IS
               Passage Nautical's

READY WHEN YOU ARE tagline to advertise and promote its business is likely to cause

confusion, cause mistake, or to deceive as to the affiliation, connection, or association of Passage

Nautical with SailTime, or as to the origin, sponsorship, or approval of Passage Nautical's
                                                                                 Nautical’s goods

and services or commercial activities by SailTime in violation of Section 43(a)(1)(A) of the

Lanham Act, 15 U.S.C. §1125(a)(1)(A).

                               THIRD CAUSE OF ACTION
                           (Common Law Trademark Infringement)

       39.     SailTime repeats and realleges Paragraphs 1 through 38 as if fully set forth herein.

       40.     SailTime has used the mark SAILTIME since at least 2003 and the other

SailTime Marks, as well as the YOUR BOAT IS READY WHEN YOU ARE tagline, since at

least 2009. Accordingly, SailTime has significant rights to the SAILTIME Marks and the

YOUR BOAT IS READY WHEN YOU ARE tagline.

       41.     As a result of SailTime’s
                              SailTime's long time use of, and significant investment in, the

SailTime Marks and the YOUR BOAT IS READY WHEN YOU ARE tagline, such marks have

become famous and are valuable and critical assets of SailTime.




                                                11
         Case 1:19-cv-02198-ELH Document 1 Filed 07/26/19 Page 12 of 13



       42.             Nautical’s use of the POWERTIME mark and YOUR BOAT IS READY
               Passage Nautical's

WHEN YOU ARE tagline to advertise and market its business constitutes trademark

infringement in violation of the common law of the State of Maryland.

                                 FIFTH CAUSE OF ACTION
                                    (Breach of Contract)

       43.     SailTime repeats and realleges Paragraphs 1 through 42 as if fully set forth herein.

       44.     The Non-Disclosure Agreement is a valid, binding, and enforceable agreement

between Passage Nautical and SailTime.

       45.     Passage Nautical breached the Non-Disclosure Agreement by utilizing some, if

not all, of the confidential information disclosed to it by SailTime during their franchise

negotiations to open and operate a competing fractional boat business in the San Francisco,

California area, the same geographic area as one of SailTime’s
                                                    SailTime's franchisees.

       46.     As a result of such breach, SailTime has incurred significant damages.

                                DEMAND FOR JURY TRIAL

       The SailTime Group, LLC demands a jury trial on all issues so triable.

                                    RELIEF REQUESTED

       WHEREFORE, Plaintiff, The SailTime Group, LLC, respectfully requests that:

       A.      the Court enter an injunction ordering that Passage Nautical, as well as its agents,

officers, employees and all other persons in privity or acting in concert with it, be enjoined from

using the POWERTIME and YOUR BOAT IS READY WHEN YOU ARE marks, or any other

marks confusingly similar to the SailTime Marks or the YOUR BOAT IS READY WHEN YOU

ARE mark to advertise or promote its business or any other business relating to the sale or lease

of sailboats or powerboats




                                                12
             Case 1:19-cv-02198-ELH Document 1 Filed 07/26/19 Page 13 of 13



         B.      the Court enter an injunction ordering that Passage Nautical, as well as its agents,

officers, employees and all other persons in privity or acting in concert with it, be enjoined from

using SailTime’s
      SailTime's confidential information;

         C.      the Court enter an order against Passage Nautical awarding SailTime damages for

        Nautical’s improper actions identified above in an amount to be determined by the
Passage Nautical's

Court, but in no event, less than $75,000.00;

         D.      the Court enter an order against Passage Nautical awarding SailTime an amount

equal to the amounts incurred by it in prosecuting its claims in this matter, including amounts for

           attorneys’ fees and costs; and
reasonable attorneys'

         E.      the Court enter an order awarding such other relief as it may deem appropriate.


                                                Respectfully submitted,


                                                /s/Steven E. Tiller
                                                Steven E. Tiller, Bar No. 11085
                                                Whiteford Taylor & Preston L.L.P.
                                                Seven Saint Paul Street
                                                Suite 1500
                                                Baltimore, Maryland 21202-1636
                                                (410) 347-9425
                                                stiller@wtplaw.com

                                                          for The SailTime Group, LLC
                                                Attorneysfor




10096483v2




                                                  13
